— Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (D’Amaro, J.), rendered May 30, 1985, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The trial errors the defendant urges on appeal were either not preserved for appellate review (see, CPL 470.05 [2]; People v Thomas, 50 NY2d 467; People v Robinson, 36 NY2d 224), or are without merit. Furthermore, in light of the overwhelming evidence of guilt, invocation of our interest of justice jurisdiction is not warranted as to the unpreserved issues. Brown, J. P., Weinstein, Rubin and Kooper, JJ., concur.